United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      December 6, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 06-50149
                            Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALBERTO LERMA-GALINDO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (2:04-CR-59)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Alberto Lerma-Galindo (Lerma) appeals his

guilty-plea    conviction   and   48-month     sentence   for     illegally

reentering the United States after having been deported previously.

Lerma contends that the district court violated the law of the case

doctrine on remand by again applying the crime of violence sentence

enhancement under U.S.S.G. § 2L1.2(b)(1)(A).        He further contends

that even if the district court’s ruling was not error, his

sentence is unreasonable.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      The    district      court    properly   considered        two   different

guidelines      ranges,    with    and   without    the   contested    sentence

enhancement, and determined that the particular facts of Lerma’s

case warranted a 48 month sentence.            See United States v. Smith,

440 F.3d 704, 706-07 (5th Cir. 2006). The alternate non-guidelines

sentence imposed by the district court is reasonable considering

the “case-specific factors” cited by the district court.                      See

United States v. Tzep-Mejia, 461 F.3d 522, 528 (5th Cir. 2006).

Thus, it is unnecessary to address Lerma’s argument regarding the

imposition of the crime-of-violence sentence enhancement.                See id.

at 525.

      Lerma also challenges the constitutionality of 8 U.S.C.

§   1326(b).       His    constitutional     challenge      is   foreclosed   by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Lerma contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S. 466

(2000), we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.               See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct.

298   (2005).      Lerma    properly     concedes    that    his   argument   is

foreclosed in light of Almendarez-Torres and circuit precedent, and

that he raises it here only to preserve it for further review.

      Accordingly, the judgment of the district court is

AFFIRMED.

                                         2
3